McCALEB, Justice
(dissenting in part).
While I fully agree that the judge did not err in ruling the confessions of defendant admissible, as they were shown to be free and voluntary by the preponderating evidence of four state witnesses testifying out of the presence of the jury, it is my view that reversible error was committed when the State failed to produce substantially the same evidence before the. jury on its case in chief so that the jury could properly consider and evaluate all the circumstances as related by those who were present at the time the confessions were made. Obviously, the proffer of the evidence of *904only one officer; to whom the confessions were made, did not satisfy the law’s requirement that the members of the jury, as judges of the truth and weight to be given the confessions, are entitled to hear all evidence touching upon the making of the statements and particularly so when the statements were made during part of a five-minute interval after defendant had been captured and was being held in custody of the five officers present. For, in the absence of the evidence of the arresting officers, who were present at the time and just before the confessions were made, the jury was unquestionably without knowledge of all the facts and circumstances which prompted the defendant to confess, and under which the court had declared, as a matter of law, that his statements were voluntary.
It will not do, in my opinion, to deduce that, because all of these officers had testified in the presence of the jury, either before or after the confessions were received in evidence, and were subject to cross-examination, this was sufficient to satisfy the demand of the law that the circumstances under which a confession is given are to be presented to the jury as well as the judge. Defense counsel were not required to cross-examine these state witnesses anent any confession about which they had not spoken in their direct examination before the jury. On the contrary, the burden was on the State to show that the confessions were voluntary, not only by laying a predicate for their admission but also by presenting this evidence to the jury so that it might determine the weight to be given to the statements.1
The fact that the crime was heinous and dastardly and defendant’s guilt evident furnishes no basis for relaxing the established legal rules concerning the use of confessions against those on trial. Indeed, in view of the circumstances of the case culminating in res gestae confessions within five minutes of the arrest, it appears to me that full and adequate protection of the law was denied defendant by the failure of the State to reveal to the jury, by its own available evidence, all of the facts surrounding the giving of his statements.
I therefore respectfully dissent as to the ruling of Bill No. 13 and concur in the majority view respecting all other bills.

. This Court in State v. Doiron, 150 La. 550, 90 So. 920 (1922) had the fallowing to say concerning the right of the accused to have the jury hear all the facts and circumstances surrounding the making of a confession — viz.: “ * * * But where he (the judge) does determine that it is admissible, the accused is entitled to have all the circumstances go before the jury as a preliminary matter, for they have the right to determine the weight of all evidence, and to say whether statements, alleged to have been voluntarily made, were in fact so made, and, if not, to disregard them. What is done out of the presence of the jury in a criminal trial, is as if it had not taken place at all. Wharton’s Crim.Ev. (10th Ed.) vol. 2, pp. 1422-1425, §§ 689a, 689b.” (Parenthesis mine).